Citation Nr: 1755820	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to non-service-connected disability pension benefits.

2.  Whether new and material evidence has been received to reopen service connection for a disorder of the right lower extremity, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a left foot disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen service connection for a back disorder, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen service connection for a neck disorder, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen service connection for depression, and if so, whether service connection is warranted.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1972 to November 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the RO in Milwaukee, Wisconsin, which found that the Veteran did not meet the active service requirements for the award of non-service-connected pension benefits.  This matter also comes on appeal from an April 2016 rating decision of the RO in Nashville, Tennessee, which denied a TDIU and found no new and material evidence had been received to reopen the service connection issues on appeal.

The Veteran testified from Nashville, Tennessee, at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Issuance of a Statement of the Case

The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely Notice of Disagreement (NOD) with an adverse decision and the RO has not subsequently issued a Statement of the Case (SOC) addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

An April 2016 rating decision denied entitlement to a TDIU and found no new and material evidence had been received to reopen service connection for depression and right lower extremity, left foot, back, and neck disorders.  The Veteran subsequently filed a NOD to the denials in May 2016.  To date, the RO has not issued a SOC with respect to these issues; therefore, the issues are being be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon, 12 Vet. App. 238.

Non-Service-Connected Pension

VA pension benefits are payable to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of any willful misconduct.  38 U.S.C. § 1521(a) (2012).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a) (2017).  The adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Per the DD Form 214, the Veteran served on active duty from September 29, 1972 to November 13, 1972, a period of 45 days.  As such, the Veteran does not meet the 90 days of active service requirement for non-service-connected pension.  The report from an October 1972 Medical Examination Board (MEB) examination reflects that the Veteran was discharged after 45 days due to an inability to begin basic training.  Specifically, the Veteran was unable to partake in basic training because of stiffness and pain in the right lower extremity caused by a preexisting right lower extremity disorder.

In a November 2016 brief, and at the November 2016 Travel Board hearing, the Veteran's representative has argued that the Veteran is entitled to service connection for the right lower extremity disorder that resulted in the Veteran's early discharge from service.  Further, the representative argues that, because service-connection is warranted for the right lower extremity disorder that resulted in early discharge, the Veteran satisfies the non-service-connected pension service requirements under 38 U.S.C. § 1521(j)(2). 

As discussed above, the issue of whether new and material evidence has been received to reopen service connection for a disorder of the right lower extremity, and if so, whether service connection is warranted, is being remanded in the instant decision for the issuance of a SOC.  If that issue is perfected by the Veteran, which appears likely in this case, and the Board subsequently reopens and grants service-connection for a disability of the right lower extremity, then the Veteran may, in fact, satisfy the service requirements under 38 U.S.C. § 1521(j)(2) for a non-service-connected pension.  As such, the issue of entitlement to non-service-connected disability pension benefits appears to be inextricably intertwined with the issue of reopening service connection for a disorder of the right lower extremity, and, if reopened, service connection on the merits; therefore, the pension issue must be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to a TDIU and whether new and material evidence has been received to reopen service connection for a disorder of the right lower extremity, a left foot disorder, a back disorder, a neck disorder, and depression, and if so, whether service connection is warranted.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

2.  Then, after the appropriate amount of time has passed for the Veteran to respond to the SOC, readjudicate the issue of entitlement to non-service-connected disability pension benefits.  If non-service-connected disability pension benefits remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




